Citation Nr: 0511285
Decision Date: 04/21/05	Archive Date: 06/28/05

DOCKET NO. 03-19 978                        DATE APR 21 2005

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1991 to May 1991. He also has service in the Army Reserve. He served in the Persian Gulf from January 7 to May 6, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1999 decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the veteran's claim for service connection for post-traumatic stress disorder. The RO in New York City, New York currently has jurisdiction over the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

Whole the case was pending at the Board the veteran submitted a letter received in March 2005. At that time the veteran requested a release of information form in order for the VA to obtain treatment records for a psychiatrist who was treating the veteran at the penal facility where he was incarcerated. He further indicated that he was going to be released from the penal facility on September 5, 2005 and requested a hearing before the Board subsequent to that date.

Accordingly, the case is REMANDED for the following:

1. The RO is requested to furnish the veteran the appropriate release of information forms in order to obtain copies of the medical records from the prison psychiatrist, where the veteran is currently incarcerated.

- 2 


2. The RO is requested to ask the veteran to indicate whether he desires a hearing before the Board in Washington, D. C., at the RO, or a videoconference hearing.

3. The RO should request the Lyons New Jersey VA facility to furnish copies of any medical records pertaining to treatment for his psychiatric illness covering the period after April 14, 2004.

4. Thereafter the RO should take the appropriate action with regard to the veteran's request for a hearing before the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No.1 08-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.

- 3 


This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 4



